Citation Nr: 1117007	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Sioux Falls, South Dakota.

In July 2010, the Veteran filed a written notice to withdraw his request for his scheduled Travel Board hearing.  Based thereon, the Veteran's request for a Board hearing is considered withdrawn, and these matters are ready for further appellate review.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that a lung disability was present in-service or is related to service, including his alleged asbestos exposure.

2.  The preponderance of the competent and credible evidence is against a finding that bilateral lower extremity peripheral neuropathy was present in-service, appeared within weeks or months of the Veteran's alleged service in the Republic of Vietnam (including service in inland or "brown waters") and resolved within 2 years of the date of onset, or that it is otherwise related to service.



CONCLUSIONS OF LAW

1.  A lung disability was not incurred or aggravated during military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bilateral lower extremity peripheral neuropathy was not incurred or aggravated during military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form and instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a).

The Board finds that there is no issue as to providing an appropriate application form or veteran status.

The Board also finds that a letter dated in August 2006, issued prior to the October 2006 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the August 2006 letter as well as the rating decision, the Statements of the Case, and the Supplemental Statements of the Case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service VA treatment records.  In this regard, the Board acknowledges that the majority of the Veteran's service treatment records are unavailable despite reasonable attempts by the RO to obtain them, except for a few service treatment records submitted by the Veteran in support of an unrelated hearing loss claim.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Board concludes that VA's heightened duty to assist has been satisfied in this case.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  The Board also notes that the RO made reasonable attempts to procure copies of the Veteran's service treatment records from the National Personnel Records Center (NPRC) and the Veteran, and it is clear that any further attempts to obtain such records would be futile.

With regard to the Veteran's claim of service connection for a lung disability due to asbestos exposure, VA has also conducted all appropriate development required by the M21-1MR for claims based on asbestos exposure including obtaining the Veteran's service personnel records.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

As to the service connection claim for peripheral neuropathy, while the Veteran was not provided a VA examination in connection with his claim, the Board finds that VA had no obligation to provide such an examination because the Veteran's service treatment records are negative for the claimed disorder, as well as his post-service treatment records for years following separation from active duty, and, for the reasons explained below, the Board finds that the Veteran's statements regarding having such disability as a result of herbicide exposure in service or otherwise having such disability since service are not competent or credible.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when it properly rejects the Veteran's lay testimony as being not credible).

As to the service connection claim for a lung disability, to include as a result of herbicide exposure, a December 2007 VA medical opinion was obtained relating to the Veteran's claim.  The Board finds the VA examiner's report to be adequate upon which to base a decision with regard to the Veteran's claim that he has an asbestos related lung disability because the examiner reviewed the claims file, provided an opinion as to the nature and etiology of the Veteran's lung condition, and the examiner's conclusions are supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Barr, supra.  While the examiner did not provide an opinion as to the origins or etiology of the Veteran's other lung disabilities, the Board nonetheless finds that a remand to obtain such an opinion is not required because service treatment records are negative for the claimed disorder, his post-service treatment records are negative for the claimed disorder for almost four decades after his separation from service, and, for the reasons explained below, the Board finds that the claimant's statements regarding having such disability as a result of service or since that time not credible.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Bardwell, supra. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action needed to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), and 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  The Claims

The Veteran served on active duty from January 1969 to October 1970.  He claims entitlement to service connection for a lung disability, to include as due to asbestos exposure while serving aboard a naval destroyer, the USS Benner.  He alleges that pipes burst in his sleeping quarters causing him to be exposed to asbestos.  See Statement, August 2006.  The Veteran also claims entitlement to service connection for bilateral lower extremity peripheral neuropathy (originally claimed as "neuropathy legs"), to include as due to Agent Orange exposure while serving in Vietnam.  He alleges that he served in waters offshore from areas in Vietnam where Agent Orange was sprayed.  It is also requested that the Veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii). The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period. 38 C.F.R. § 3.307.  For these Vietnam war veterans, certain diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

"Service in Vietnam" generally "requires the servicemember's presence at some point on the landmass or the inland waters of Vietnam."  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008); see also 38 C.F.R. § 3.313 (2010).  

The list of diseases in 38 C.F.R. § 3.309(e) associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Acute and subacute peripheral neuropathy is defined in Note (2) to 38 C.F.R. § 3.309(e) as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  Also, 38 C.F.R. § 3.307(a)(6)(ii) provides that for purposes of presumptive service connection based on herbicide exposure, acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within one year after the last date on which a veteran was exposed to an herbicide agent during service.

As to disease or injury caused by the alleged asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, but only special guidelines for developing these claims.  See M21- 1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Lung Disability

As noted above, the Veteran essentially claims he incurred a lung disability as a result of exposure to asbestos while serving aboard the USS Benner, including due to pipes that burst in his sleeping quarters.  

As to service incurrence under 38 C.F.R. § 3.303(a), as noted above, the Veteran's service treatment records are mostly unavailable despite reasonable attempts by the RO to obtain them except for various service treatment records submitted by the Veteran in support of an unrelated hearing loss claim.  The available service treatment records are silent as to any complaints of any respiratory problems.  Tellingly, however, a January 1969 service treatment record reflects that a chest x-ray was negative.  While the Board acknowledges that the Veteran is competent to report pipes bursting in his room, the Board finds that he is not, however, competent to etiologically link a currently diagnosed lung condition to an in-service incident such as alleged asbestos exposure or a pipe bursting.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, the Board finds that the lack of record of complaint of any respiratory problems in the available service treatment records and for almost 30 years post-service (see private treatment record, April 1999) weighs heavily against the credibility of the Veteran's lay history regarding service incurrence.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a lung disability based on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first record of treatment in 1999 (pulmonary function testing) (diagnosis of rule-out COPD) to be compelling evidence against finding continuity.  Put another way, the almost 30-year gap before the post-service record contains objective evidence of a possible respiratory condition weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when a veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems breathing since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about he sees.  Id.

However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current lung disabilities since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for almost three decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for a lung disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's lung condition and an established injury, disease, or event of service origin. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the December 2007 VA examiner opined that the Veteran did not have any current asbestos related lung disability much less one due to his military service.  The examiner reached this conclusion because a review of the record on appeal, including chest x-rays, did not reveal pleural plaques.  Also, the examiner explained that the pulmonary function tests of record do not reflect any diagnosed restrictive lung disease that would indicate asbestosis.  The Board further notes that the December 2007 VA examiner's opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's assertion that his lung condition was caused by asbestos exposure in service, the Board finds that an asbestos-related lung condition may not be diagnosed by unique and readily identifiable features, but rather, special equipment and testing is required; therefore the presence of the disorder is a determination that is "medical in nature" and not capable of lay observation.  Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Because laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's lay opinion that he has a lung disability etiologically related to in-service asbestos exposure is not competent and, therefore, it has no probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds the December 2007 VA medical opinion that the Veteran does not have any asbestos-related lung disability to be more credible than the Veteran's lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

In light of the above, the Board also finds that service connection for a lung disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between any current lung disability and an established injury, disease, or event of service origin, to include asbestos exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra. 

In summary, the Board concludes that the preponderance of the evidence is against the claim of service connection for a lung disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


B.  Bilateral lower extremity peripheral neuropathy

As to service connection for bilateral lower extremity peripheral neuropathy and the presumptions found at 38 U.S.C.A. §§ 1112, 1113, and 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board finds that the preponderance of the competent evidence of record does not show acute or subacute peripheral neuropathy that appeared within weeks or months of alleged exposure to herbicides while serving aboard the USS Benner (offshore from the Republic of Vietnam sometime between November 1969 and March 1970) and that resolved within 2 years of the date of onset.  In fact, the record is negative for complaints and/or treatment for peripheral neuropathy for 26 years after the Veteran's ship departed from the pacific theater and returned to Long Beach, California in April 1970.  See Ship History; VA Treatment Record, July 2006 (complaints of feet burning and a loss of sensation); Private Treatment Records, August 2009 (diagnosed peripheral neuropathy).  

Accordingly, regardless of whether or not the Veteran ever stepped foot on land in the Republic of Vietnam during service, the Board finds that entitlement to service connection for acute or subacute peripheral neuropathy based on a presumptive basis must be denied because he does not have the specifically enumerated disease process.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  Accordingly, the Board will next consider whether he is entitled to service connection for peripheral neuropathy on a direct basis.  See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994).

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's available service treatment records are negative for complaints, diagnoses, or treatment for any problems with his lower extremities, including peripheral neuropathy.  While the Board acknowledges that the Veteran is both competent to report symptoms such as tingling and numbness in his lower extremities, see Charles, supra, the Board finds his claimed in-service incurrence to lack credibility given the lack of record of complaint in-service and for approximately 36 years post-service (see VA treatment record, July 2006), which the Board finds weighs heavily against the credibility of the Veteran's lay history regarding service incurrence.  See Maxson, supra; Forshey, supra.  Accordingly, entitlement to service connection for bilateral lower extremity peripheral neuropathy based on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from service in 1970 and the first record of complaint 2006 (i.e., feet burning and a loss of sensation) and first record of diagnosis in 2009 to be compelling evidence against finding continuity of symptomatology.  Put another way, the approximate 36-year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Forshey, supra; Mense, supra; Shaw, supra.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with burning in his feet since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about he sees.  Id.

However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his peripheral neuropathy since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for almost four decades following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for bilateral lower extremity peripheral neuropathy based on post-service continuity of symptomatology must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for any medical opinion or any other medical evidence suggesting a causal association or link between the Veteran's peripheral neuropathy of the lower extremities and an established in-service injury, disease, or event. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the Veteran's lay assertions that his peripheral neuropathy is related to in-service Agent Orange exposure, the Board finds that this condition may not be diagnosed by unique and readily identifiable features, but rather, special equipment or testing is required to diagnose it; therefore the presence of the disorder is a determination that is "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's lay opinion linking his peripheral neuropathy to service is not competent and, therefore, lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In light of the above, the Board also finds that service connection for peripheral neuropathy is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim of service connection for bilateral lower extremity peripheral neuropathy on a presumptive and direct basis. See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. § 3.303, 3.307, 3.309(e).

III. Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disability, to include as due to asbestos exposure, is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

The Veteran claims that he incurred PTSD as a result of his ship being involved in combat in Vietnam (some time between November 1969 and March 1970).  More specifically, the Veteran asserts that his ship fired upon various targets in Vietnam, and that his duties included being a gunner.  

The Board notes that a copy of the ship's history from October 1969 to March 1970, as well as a March 1970 letter from the ship's commanding officer to the "Benner Family," reflects that in March 1970 (when the Veteran was aboard), the ship spent seven days just north of the coast of Phan Tiet, Vietnam firing interdiction missions at suspected Viet Cong, as defensive cover for friendly troops, and also firing area support missions ahead of advancing troops.  Also, the Board acknowledges that a March 2006 VA treatment record diagnosed PTSD.

VA's duty to assist includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) contains evidence indicating that the disability is related to service, and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because the claims file contains evidence of a current diagnosis of PTSD, and evidence tending to establish an in-service stressor, the Board finds that a remand is required to provide the Veteran with an examination in connection with his claim.

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination. The claims folders are to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records. After a review of the record the claims file and examination of the Veteran, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran has PTSD as defined by the American Psychiatric Association Diagnostic and Statistic Manual of Mental Disorders, 4th Ed. (1994) (DSM-IV). 

b.  If PTSD is diagnosed, the examiner should clearly identify the reported in-service event(s) that is considered a stressor(s) supporting the PTSD diagnosis, and the examiner should fully explain why such stressor(s) is considered sufficient under the DSM- IV.

Note 1: In providing an answer to the above question, the examiner should take into account that new 38 C.F.R. § 3.304(f)(3) provides, in relevant part, that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

Note 2: The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

2.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


